Per Curiam.

Petitioner moves to confirm the report of the Referee sustaining all three charges of professional misconduct preferred against respondent, who was admitted to practice in the Second Judicial Department on December 21,1955.
In two of the three charges it is asserted that respondent represented that he could improperly influence the disposition of a pending criminal case and that he received the sum of $5,000 for said purpose. The third charge related to respondent’s abandonment of his law practice without giving due notice to his clients or taking reasonable steps to avoid foreseeable prejudice to their legal rights.
The respondent failed to file an answer to the.charges, did not appear at either of the hearings scheduled by the Referee and has submitted no papers in opposition to the instant application. “ Such inaction is not only construed to constitute an admission of the charges but also an indifference to the consequences of an adverse determination.” (Matter of Schner, 5 A D 2d.599, 600.)
The Referee’s findings ¡are fully supported by the evidence and his report is confirmed.
Respondent is guilty of serious professional misconduct and has clearly demonstrated his unfitness to practice law. Accordingly, he should be disbarred.
Nunez, J. P., Kupeerman, Murphy, Steuer and Tilzer, JJ., concur.
Respondent disbarred from practice as an attorney and counselor at law in the State of New York, effective April 22,1974.